Citation Nr: 0113671	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran had active service from September 1946 to January 
1948.  This appeal arises from a September 1999 decision of 
the Committee on Waivers and Compromises (Committee) of the 
Winston-Salem, North Carolina RO, which denied the veteran's 
request for a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,798.  
Subsequently, based on additional evidence, the RO reduced 
the amount of the overpayment from $3,798 to $1,692.


REMAND

The evidence of record shows that the veteran was in receipt 
of improved pension benefits.  By a letter dated in June 
1999, the RO notified the veteran that his pension benefits 
were retroactively terminated, effective September 1, 1998, 
on the basis that his countable income was actually more than 
what the RO was originally led to believe.  According to the 
evidence of record, the termination was ordered after the RO 
learned that the veteran was married and that his wife was 
receiving earned income.  Thereafter, the veteran requested a 
waiver of recovery of the indebtedness charged, and the 
matter was thereby referred to the Committee for further 
action.

By decision in September 1999, the Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,798.  According 
to an October 1999 Statement of the Case (SOC), the veteran's 
pension award had been subsequently adjusted based on 
unreimbursed medical expenses for the period from January 
1998 through August 1998, thereby reducing the amount of the 
overpayment at issue to $1,692.

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not apparent from the record how the RO arrived at the $1,692 
overpayment.  Furthermore, the record shows that the veteran 
had previously been charged with an overpayment of pension 
benefits of $9 in March 1999, and it is not known if this 
overpayment was attached to the current overpayment.  The 
determination of the proper creation of the overpayment is 
relevant to the veteran's request for waiver of that 
overpayment.  The RO should conduct an audit which would 
reveal precisely the period of the overpayment, what income 
was considered in calculating the veteran's countable income 
in order to derive the amount of the veteran's VA benefits, 
and what benefit amounts were due and paid to the veteran.

Moreover, the Board notes that a September 1999 decision by 
the Committee denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits.  The 
Committee found no fraud, misrepresentation, or bad faith on 
the part of the veteran, but denied the veteran's claim on 
the basis that recovery would not be against equity and good 
conscience.  Specifically, the Committee found that failure 
to collect the debt would result in unjust enrichment to the 
veteran.  The October 2000 SOC apparently did not take the 
Committee decision into consideration, finding that the 
veteran's "failure to promptly notify VA of the change in 
his marital status and of the change in his family income 
constitutes bad faith on his part and precludes waiver of his 
overpayment."  The SOC further states, "It would not be 
against equity and good conscience to require recovery of 
[the veteran's] overpayment."

The United States Court of Appeals for Veterans Claims has 
held that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board finds that the RO must clarify under what 
basis the veteran's request for waiver was denied, that is, 
either under the equity and good conscience standard which 
contemplates several elements to include fault and unjust 
enrichment, or under one of the elements that automatically 
precludes the granting of waiver-fraud, misrepresentation, or 
bad faith.

In addition, according to 38 C.F.R. § 19.29, a statement of 
the case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination, and 
the determination and reasons for the determination of the 
agency of original jurisdiction with respect to which 
disagreement has been expressed.  In the present case, it is 
evident that the October 2000 SOC is inadequate, as it does 
not contain a summary of the laws and regulations pertaining 
to waiver of recovery of overpayments.  The RO must furnish 
the veteran with a supplemental statement of the case that 
corrects this procedural defect and gives him adequate notice 
of the decision and the reasons for that decision together 
with an accurate recitation of the law which provides the 
basis for that decision.

Furthermore, the record shows that the veteran most recently 
submitted a financial status report in 1999.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
1999.

On a final note, prior to adjudicating the veteran's claim, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this regard, the 
Board notes that, in a number of letters, including his 
substantive appeal, the veteran has vigorously argued that 
shortly before his marriage, on or around July 1, 1998, he 
contacted the local VA office in Winston-Salem, to determine 
the ramifications of a remarriage.  He claims that he was 
told that if his "personal" income did not change, his 
pension would not.  He reports that he did then advise VA 
that his then future wife had earned income.  Review of the 
file contains no report of contact dated around that time, 
and there is no other evidence which would tend to support 
the veteran's claim.  Such assertion, if true, might have a 
bearing on the issue at hand. 

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case to the RO for the following 
action:

1.  The RO should ascertain from the 
veteran more detailed information about 
any contact he made on or around July 1, 
1998 to inquire about his pension 
benefits, and the effects of remarriage 
upon them.  Specifically he should be 
asked to identify, to the extent 
possible, the individual with whom he 
spoke, and the office (including the 
street address, phone number and room 
number) of that person, so that the 
circumstances surrounding that contact 
can be determined.  In the event the 
veteran identifies a VA employee, a 
statement should be elicited from that 
individual as to what information may 
have been given to the veteran concerning 
his improved pension benefit.  

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran. 

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims file.

4.  Thereafter, the claim should be 
reviewed by the RO's Committee on 
Waivers.  In the event credible evidence 
is obtained to the effect that the 
veteran was advised by VA that his 
remarriage to a person with earned income 
would have no effect on his improved 
pension benefit, action should be taken 
to develop the issue of whether the 
overpayment was properly created.  If it 
is determined that the claim should be 
denied, it should be specifically stated 
for the record whether the basis for the 
denial was a finding of fraud, 
misrepresentation or bad faith or whether 
the denial was based on the equity and 
good conscience standard.

4.  Thereafter, upon completion of the 
requested development above and ensuring 
that the provisions of the Veterans 
Claims Assistance Act of 2000 have been 
complied with, the RO should provide the 
veteran with a supplemental statement of 
the case (SSOC) that accurately reflects 
the reasons for the decision and contains 
a recitation of the applicable laws and 
regulations insofar as claims for waiver 
of recovery of overpayments are 
concerned, to include 38 U.S.C.A. § 5302 
(West 1991) and 38 C.F.R. §§ 1.963, 1.965 
(2000), and a discussion of how each of 
the elements in these laws and 
regulations affected the RO's 
determination.  The veteran should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




